Citation Nr: 1330528	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, to include as secondary to service-connected hypertension.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left shoulder injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to September 2000.  The matter of service connection for sleep apnea is before the Board of Veterans' Appeals (Board) on appeal from June 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The matter of the rating for residuals of a left shoulder injury is before the Board on appeal from an April 2008 rating decision of the Houston, Texas RO.  The Veteran's claims file is now in the jurisdiction of the Cleveland RO.  In October 2009, a hearing was held before a Decision Review Officer (DRO) at the Cleveland RO.  A transcript of the hearing is associated with the Veteran's claims file.  

The issue of entitlement to service connection for sleep apnea on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  On March 25, 2010, prior to the promulgation of a Board decision on the matter, the Board received notification from the Veteran in writing that he intended to withdraw his appeal seeking a rating in excess of 10 percent for residuals of a left shoulder injury; there is no question of fact or law remaining before the Board in this matter.

2.  An unappealed July 2002 rating decision denied the Veteran service connection for sleep apnea, finding that there was no diagnosis of such disability.  

3.  Evidence received since the July 2002 rating decision shows a diagnosis of sleep apnea; relates to the unestablished fact necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  Regarding the claim seeking an increased rating for residuals of a left shoulder injury, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  New and material evidence has been received and the claim of service connection for sleep apnea may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Regarding the claim seeking a rating in excess of 10 percent for residuals of a left shoulder injury, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of the VCAA on the matter is not necessary.

Regarding whether new and material evidence has been received to reopen a claim of service connection for sleep apnea, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.




Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

      Withdrawal of Appeal  

Regarding the claim seeking a rating in excess of 10 percent for residuals of a left shoulder injury, the Board notes it has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a statement received on March 25, 2010, the Veteran indicated that he was withdrawing his appeal seeking a rating in excess of 10 percent for residuals of a left shoulder injury.  Hence, there is no allegation of error or fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.

	New and Material Evidence 

A July 2002 rating decision denied the Veteran's claim of service connection for sleep apnea based on a finding that sleep apnea was not shown (no current disability).  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. §  7105.  
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §  7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The pertinent evidence of record at the time of the July 2002 rating decision included the Veteran's service treatment records (STRs) and an October 2001 sleep study report, which determined the Veteran did not have a diagnosis of Obstructive Sleep Apnea Syndrome; primary snoring was diagnosed.  

The evidence received since the July 2002 rating decision includes a report of an October 2006 sleep study when moderate Obstructive Sleep Apnea Syndrome was diagnosed; private treatment records showing a diagnosis of sleep apnea; a September 2007 witness statement detailing the Veteran's fatigue/sleep problems; testimony at the October 2009 DRO hearing (when the Veteran testified he had a CPAP machine prescribed (and used it); and August 2013 argument by the Veteran's representative asserting (with citation to medical texts) that the Veteran's sleep apnea is secondary to his service-connected hypertension.  

The Board finds that the evidence received since the July 2002 rating decision is new and material because it was not before agency decision-makers at that time, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for sleep apnea.  Specifically, in July 2002, the claim was denied because sleep apnea was not shown.  Evidence received since July 2002 shows that the Veteran has diagnosis of sleep apnea, and there is evidence that suggests the sleep apnea is related to a service-connected disability.  This evidence directly addresses the basis for the previous denial; the low threshold articulated in Shade is met.  See Shade, 24 Vet. App. at 117-18.  Thus, the additional evidence received is both new and material, and warrants reopening of the claim.

De novo review of the claim is discussed in the remand below.  


ORDER

The appeal seeking a rating in excess of 10 percent for residuals of a left shoulder injury is dismissed.  

The appeal to reopen a claim of service connection for sleep apnea is granted. 


REMAND

As discussed above, the new evidence received shows a diagnosis of sleep apnea which the Veteran claims is secondary to his service-connected hypertension.  In support of his claim, the Veteran has relied on a medical treatise that states "[sleep apnea] is often found in association with chronic disease, such as hypertension[.]"  

The Board notes that the Veteran has not been afforded a VA examination to secure a nexus opinion in this matter.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  In a claim seeking secondary service connection a medical opinion is necessary when: (a) there is evidence of a disability for which service connection is sought, (b) there is a service connected disability and (c) there is evidence that the service connected disability may have caused or aggravated the disability for which service connection if sought.  38 C.F.R. § 3.310.

Here, the Veteran has a diagnosis of sleep apnea, has service-connected hypertension, and has provided evidence suggesting that the two are related.  Accordingly, an examination to secure a medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The most recent records of the Veteran's private treatment records for sleep apnea associated with the record are dated in 2009.  As updated records of any treatment the Veteran receives for his sleep apnea may be pertinent to the claim remaining on appeal, they must be sought.  Finally, at the DRO hearing, the Veteran testified that he was seen at a VA facility; because VA treatment records are constructively of record and may contain relevant information, such records must also be secured for the record.  

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify all private providers of treatment and/or evaluation he has received for sleep apnea (records of which are not already in the claims file), and to provide the authorizations necessary for VA to secure updated records of any such treatment or evaluation.  The RO should secure for the record copies of the complete clinical records of all evaluations and treatment from the sources identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the RO's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

The RO should secure for the record copies of the complete updated clinical records of any VA treatment the Veteran has received for sleep apnea at issue.

2. When the development requested above is completed, the RO should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his sleep apnea.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination/interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions that respond to the following: 

a. What is the likely etiology of the Veteran's diagnosis of sleep apnea?  Specifically, is it at least as likely as not (a 50 % or greater probability) that it  was incurred during his active service?  

b. If the sleep apnea is not found to have been incurred in service, is it at least as likely as not (a 50 % or greater probability) that it was either caused or aggravated by (increased in severity due to) his service-connected hypertension?  

c. If the examiner finds that the Veteran's sleep apnea was not caused, but was aggravated by his hypertension, the examiner should specify, to the extent possible, the degree of disability from the sleep apnea that is due to such aggravation.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, to include comment on the text cited by the Veteran's representative in written argument dated August 12, 2010..  

3. The RO should then review the record and re-adjudicate (de novo) the claim  of service connection for sleep apnea.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


